Case 5:17-cv-11149-JEL-EAS ECF No. 60 filed 04/30/19   PageID.848   Page 1 of 3




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


AMERICAN CIVIL LIBERTIES
UNION OF MICHIGAN,
                                     Civil Action No.: 17-11149
            Plaintiff,               Honorable Judith E. Levy
                                     Magistrate Judge Elizabeth A. Stafford
v.

U.S. DEPARTMENT OF
HOMELAND SECURITY, et al.,

         Defendants.
__________________________/

       NOTICE TO APPEAR FOR SETTLEMENT CONFERENCE

     TAKE NOTICE that the above-entitled matter has been scheduled for

settlement proceedings on TUESDAY, JULY 9, 2019 at 10:00 AM before

Magistrate Judge Elizabeth A. Stafford, at Theodore Levin Courthouse, 231

W. Lafayette Boulevard, Detroit, MI 48226 in courtroom 642. The parties

must strictly comply with the following four requirements:

      FIRST: At least fourteen days before the settlement conference,
counsel for each party shall meet and confer in good faith and: (a)
discuss each remaining cause of action, and the remedies available under
each of those causes of action; (b) exchange good-faith and realistic offers
to settle; and (c) shall explain to each other why their demand or offer is
reasonable. Each party who rejects a demand or offer shall explain to
opposing counsel the reasons for the rejection. By the time of the
settlement conference, each party must have made a good faith offer
of settlement.
Case 5:17-cv-11149-JEL-EAS ECF No. 60 filed 04/30/19   PageID.849   Page 2 of 3




      SECOND: Seven days before the settlement conference, each party
shall submit by hand, fax or email (efile_stafford@mied.uscourts.gov) a
confidential, ex-parte settlement statement directly to the chambers of
the Honorable Elizabeth A. Stafford, United States Magistrate Judge. DO
NOT FILE THESE STATEMENTS WITH THE COURT. The statements
shall be limited to ten pages with exhibits that total no more than ten pages,
and shall include the following clearly marked sections:

      a. A brief description of the background and nature of the case;
      b. The party’s perceived strengths;
      c. The party’s perceived weaknesses;
      d. A statement identifying each cause of action at issue, and the
         remedies available under each of those causes of action;
      e. A summary of all settlement discussions that have taken place to
         date, including the specific amount of any offers and counter-
         offers that have been made;
      f. The specific amount of the party’s opening offer or demand to be
         shared with the opposing party to initiate settlement
         negotiations.1

      THIRD: Attorneys must prepare their clients for the settlement
conference as directed on the attached Attorney Settlement Conference
Preparation. At the settlement conference, the parties and their attorneys
are expected to conduct themselves in a business-like manner and to
negotiate in good faith.

      FOURTH: Individuals with full settlement authority shall be
personally present at settlement conferences. For the plaintiff(s), “full
settlement authority” means the authority to dismiss the complaint with
prejudice in exchange for a settlement. For the defendant(s), “full
settlement authority” is defined as the full relief requested in the lawsuit
and/or the relief requested by the last settlement demand. If an insurance
company agent holds the full settlement authority, such agent must be
present at the conference. If a party appears at the conference with
authority to settle for only less than full settlement authority, the
conference will be rescheduled.


1
 Because the opening offers and demands are used to initiate settlement
negotiations, they are not treated as confidential.
Case 5:17-cv-11149-JEL-EAS ECF No. 60 filed 04/30/19   PageID.850   Page 3 of 3




Dated: April 30, 2019              s/Elizabeth A. Stafford
                                   ELIZABETH A. STAFFORD
                                   United States Magistrate Judge



                        CERTIFICATE OF SERVICE

     I hereby certify that on this date a copy of the foregoing notice was
served upon the parties and/or counsel of record herein by electronic
means or first class U.S. mail.

Dated: April 30, 2019              s/Marlena Williams
                                   MARLENA WILLIAMS
                                   Case Manager
